DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims claim a composition that is comprised an article.  The Applicant has confounded a composition and an article claim.  For the purpose of applying prior art, the claims are interpreted as a composition with an intended use in a tire, belt, seal, etc.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) in view of Paullin et al. (2014/0179913).
	Regarding claims 17 and 20-21:  Justine et al. teach a rubber composition comprising a rubber component and a polyglucan [0007].
Justine et al. fail to teach the claimed polyglucan.
However, Paullin et al. teach a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks [0003].  The polyglucan of Paullin et al. is a poly alpha-1,3-glucan with the claimed structure [0007-0016, 0050-0051, 0058-0062; Examples], wherein at least 50%, or at least 90% of the glycosidic linkages are alpha-1,3-glycosidic linkages [0025, 0028].  With regard to the claimed degree of substitution, it is noted that the instant specification teaches that “about” refers to a range of +/-0.5 of the numerical value [0047 of PG Publication].  Therefore, the value of 0 is with the range of about 0.001.  Although, Paullin et al. teach a degree of substitution of about 0.05 to about 3.0 [0068] of the claimed “first group” [0057-0062; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyglucan of Paullin et al. as the polyglucan in Justine et al. to use a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks.
	Regarding claims 18 and 19:  Justine et al. teach styrene-butadiene rubber [0007].  Since the rubber is the same as claimed, it will possess the claimed Tg.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claim 22:  The appropriate range of polyglucan can be determined by routine experimentation.  The claimed range is very broad, and it is not critical.
	Regarding claim 26:  The composition of Justine et al. is capable of being used in the claimed capacity in a tire [0001].
	Regarding claim 29:  Justine et al. teach silicones (silicone rubber elastomer) [0007].
	
	

Claims 23, 24, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 17 above further in view of Uchida et al (2006/0102269).
Justine et al. fail to teach silica and a coupling agent.  
However, Uchida et al. teach adding silica and the claimed coupling agent to improve the reinforcement [0032, 0034-0039] of a reinforcement layer of a carcass or bead reinforcement [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the silica and silane coupling agent of Uchida et al. to the composition of Justine et al. to improve the reinforcement of the reinforcement layer.  

Claims 23-25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 17 above further in view of Hahn (2008/0033082)
Justine et al. fail to teach silica, a silane coupling agent, and a polyetheramine.
However, Hahn teaches adding silica, a coupling agent, and a polyetheramine to a rubber composition for a tire to improve the reinforcement of the composition [0006, 0023; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silica, a silane coupling agent, and a polyetheramine as taught by Hahn to the rubber composition of Justine et al. to improve the reinforcement of the composition.  

Claims 26-33 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) in view of Paullin et al. (2014/0179913).
	Regarding claims 30-32:  Justine et al. teach a rubber composition comprising a rubber component and a polyglucan [0007].
Justine et al. fail to teach the claimed polyglucan.
However, Paullin et al. teach a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks [0003].  The polyglucan of Paullin et al. is a poly alpha-1,3-glucan with the claimed structure [0007-0016, 0050-0051, 0058-0062; Examples], wherein at least 50%, or at least 90% of the glycosidic linkages are alpha-1,3-glycosidic linkages [0025, 0028].  With regard to the claimed degree of substitution, it is noted that the instant specification teaches that “about” refers to a range of +/-0.5 of the numerical value [0047 of PG Publication].  Therefore, the value of 0 is with the range of about 0.001.  Although, Paullin et al. teach a degree of substitution of about 0.05 to about 3.0 [0068] of the claimed “first group” [0057-0062; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyglucan of Paullin et al. as the polyglucan in Justine et al. to use a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks.
Regarding claim 33:  The appropriate range of polyglucan can be determined by routine experimentation.  The claimed range is very broad, and it is not critical.
	Regarding claims 35 and 36:  Justine et al. teach styrene-butadiene rubber [0007].  Since the rubber is the same as claimed, it will possess the claimed Tg.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claim 37:  Justine et al. teach silicones (silicone rubber elastomer) [0007].
Regarding claim 38:  The composition of Justine et al. is capable of being used in the claimed capacity in a tire [0001].

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 26 above further in view of Hahn (2008/0033082)
Justine et al. fail to teach silica,
However, Hahn teaches adding silica to a rubber composition for a tire to improve the reinforcement of the composition [0006, 0023; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silica as taught by Hahn to the rubber composition of Justine et al. to improve the reinforcement of the composition.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/642574. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 16/623232. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,731,297. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 17-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,225,530. Although the claims at issue are not identical, they are not patentably distinct from each other.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763